DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of International Application No. PCT/CN2018/123784, filed on December 26, 2018, which claims priority to Chinese Patent Application No. 201810032482.7, filed on January 12, 2018.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The acronym “SRS” appears multiple times throughout the specification, e.g., in paragraphs [0002], [0004], etc. 
Paragraph [0002] recites, “This application relates to the field of wireless communications technologies, and in particular, to a sounding reference signal SRS configuration method and an apparatus in a wireless communications system.”
The examiner objects the usage of the term “sounding reference signal SRS” as indicated in italics above and suggests amending it to “sounding reference signal (SRS),” so it goes along with the acronym usage in telecommunications industry.
Similar objection applies the acronym usage in the title of the present application, i.e., “SOUNDING REFERENCE SIGNAL SRS CONFIGURATION METHOD, AND APPARATUS.” 
A substitution of a new title is anticipated. 

Claim Objections
5.	Claims 2 and 13 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 2, it recites, “The method according to claim 1, wherein the UE receives the DCI in an nth slot, the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot, 
…, and 
ADL is a configured value, or ADL is determined based on a symbol occupied by a channel of the uplink feedback, or ADL is a value determined based on a slot that may be used to transmit the SRS”
The examiner objects the usage of the term “may be” as indicated in italics in the ending sentence above, because this term is a non-positive claim limitation or optional limitation. It is recommended to amend the term to “configured to be.” 
Similar objection applies to the usage of the term “may be” in the ending term of claim 13.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2021/0083825).
Regarding claim 1, Choi et al. teach the sounding reference signal (SRS) transmission method, comprising: 
receiving, by user equipment (UE), SRS resource configuration information from a base station (paragraphs [0044] line 1-18 & [0166] lines 1-10; Examiner’s Notes: UE 110 and BS 105 depicted in FIG. 1 of the prior art teach the limitations of “user equipment (UE)” and “a base station” individually in the instant application; the information regards to SRS configuration in the prior art teaches the limitation of “SRS resource configuration information;” in fact, BS providing/sending information regards to SRS configuration to the UE in the prior art teaches the limitation of “receiving, by user 
receiving, by the UE, downlink control information (DCI) from the base station (paragraph [0161] lines 1-10; Examiner’s Notes: BS providing/sending information through DCI to the UE in the prior art teaches the limitation of “receiving, by the UE, downlink control information (DCI) from the base station” in the instant application); and 
sending, by the UE, an SRS in a determined slot and symbol (paragraph [0167] lines 1-10; Examiner’s Notes: UE performing/sending SRS transmission on consecutive symbols, e.g., in slot 1 and symbol n as shown in FIG. 17, of the prior art teaches the limitation of “sending, by the UE, an SRS in a determined slot and symbol” in the instant application), 
wherein the determined symbol is determined by the UE based on the SRS resource configuration information (paragraph [0166] lines 1-10, claim 1 lines 1-17; Examiner’s Notes: UE transmitting SRS in the symbols based on the SRS configuration in the prior art teaches the limitation of “the determined symbol is determined by the UE based on the SRS resource configuration information” in the instant application).  
Regarding claim 8, Choi et al. teach the sounding reference signal (SRS) transmission method, comprising: 
sending, by a base station, SRS resource configuration information to user equipment (UE) (paragraphs [0044] line 1-18 & [0166] lines 1-10; Examiner’s Notes: UE 110 and BS 105 depicted in FIG. 1 of the prior art teach the limitations of “user 
sending, by the base station, downlink control information (DCI) to the UE (paragraph [0161] lines 1-10; Examiner’s Notes: BS providing/sending information through DCI to the UE in the prior art teaches the limitation of “sending, by the base station, downlink control information (DCI) to the UE” in the instant application); and 
receiving, by the base station, an SRS from the UE based on the SRS resource configuration information (paragraph [0166] lines 1-10, claim 1 lines 1-17; Examiner’s Notes: UE transmitting SRS in the symbols based on the SRS configuration in the prior art teaches the limitation of “receiving, by the base station, an SRS from the UE based on the SRS resource configuration information” in the instant application).  
Regarding claim 12, Choi et al. teach the communications apparatus, comprising: 
a receiver (paragraph [0044] line 1-18; Examiner’s Notes: UE 110 depicted in FIG. 1 of the prior art teaches the limitation of “communications apparatus;” receiver 140 within UE 110 depicted in FIG. 1 of the prior art teaches the limitation of “a receiver” in the instant application), configured to: 

receive downlink control information (DCI) from the base station (paragraph [0161] lines 1-10; Examiner’s Notes: BS providing/sending information through DCI to the UE in the prior art teaches the limitation of “receive downlink control information (DCI) from the base station” in the instant application); and 
a transmitter (paragraph [0044] line 1-18; Examiner’s Notes: transmitter 175 within UE 110 depicted in FIG. 1 of the prior art teaches the limitation of “a transmitter” in the instant application), configured to 
send an SRS in a determined slot and symbol (paragraph [0167] lines 1-10; Examiner’s Notes: UE performing/sending SRS transmission on consecutive symbols, e.g., in slot 1 and symbol n as shown in FIG. 17, of the prior art teaches the limitation of “send an SRS in a determined slot and symbol” in the instant application), 
.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-4, 7, 9, 11, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0083825) in view of Guo et al. (US 2019/0190582).
Regarding claim 2, it recites, “The method according to claim 1, wherein the UE receives the DCI in an nth slot, the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot, and

    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k0 + k1 + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k0 + (X-1) + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k1 + (X-1) + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k0 + k1 + (X-1);
k = k0 + k1;
k=k1; 
k=k0;
k = k0 + (X-1); or
k = k1 + (X-1), 
wherein k0 is a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located, k1 is a quantity of slots between an end of the downlink transmission and an uplink feedback corresponding to the downlink transmission, X is 1 or a quantity of slots in slot aggregation during the downlink transmission, and 

    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL is a configured value, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL is determined based on a symbol occupied by a channel of the uplink feedback, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL is a value determined based on a slot that may be used to transmit the SRS.”  
Since parameter k includes optional “or” language as indicated in italics above, claim 2 could be interpreted as follows under the broadest reasonable interpretation:
th slot, and
k=k0;
wherein k0 is a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located.”     
Choi et al. teach the method without explicitly teaching receiving the DCI in an nth slot. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the UE receives the DCI in an nth slot, the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot (paragraph [0252] lines 1-7; Examiner’s Notes: receiving DCI at slot n in the prior art teaches the limitation of “UE receives the DCI in an nth slot;” UE transmitting the SRS at slot n+X in the instant application teaches the limitation of “the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot” in the instant application), and
k=k0; wherein k0 is a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located (paragraph [0252] lines 1-7; Examiner’s Notes: the trigger timing offset X, e.g., in terms of slots, in the prior art teaches the limitation of “k=k0; wherein k0 is a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located” in the instant application). 

The motivation for implementing UE receiving the DCI in an nth slot, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization signal/physical broadcasting channel (SS/PBCH) blocks in a second set of reference signals when the beam failure event is detected, identifying a new candidate beam based on the measured RSRPs, and transmitting, to the BS, the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event.
Regarding claim 3, it recites, “The method according to claim 1, wherein the UE receives the DCI in an nth slot, the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot, and
k = k2 + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL; or
k = k2, 


    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a configured value, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a value determined based on a symbol occupied by a channel of the uplink transmission, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a value determined based on a slot for transmitting the SRS, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a value determined based on a quantity of slots in slot aggregation during the uplink transmission.”  
Since parameter k includes optional “or” language as indicated in italics above, claim 3 could be interpreted as follows under the broadest reasonable interpretation:
“The method according to claim 1, wherein the UE receives the DCI in an nth slot, the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot, and
k = k2, 
wherein k2 is a quantity of slot intervals between the DCI and uplink transmission scheduled by the DCI.”     
Choi et al. teach the method without explicitly teaching receiving the DCI in an nth slot. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the UE receives the DCI in an nth slot, the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot (paragraph [0252] th slot” in the instant application), and
k=k2; wherein k2 is a quantity of slots between the DCI and uplink transmission scheduled by the DCI (paragraph [0252] lines 1-7; Examiner’s Notes: the trigger timing offset X, e.g., in terms of slots, in the prior art teaches the limitation of “k=k2; wherein k2 is a quantity of slots between the DCI and uplink transmission scheduled by the DCI” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 
The motivation for implementing UE receiving the DCI in an nth slot, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization signal/physical broadcasting channel (SS/PBCH) blocks in a second set of reference signals when the beam failure event is detected, identifying a new candidate beam based on the measured RSRPs, 
Regarding claim 4, Choi et al. teach the method without explicitly teaching receiving the DCI in an nth slot. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the UE receives the DCI in an nth slot, the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot (paragraph [0252] lines 1-7; Examiner’s Notes: receiving DCI at slot n in the prior art teaches the limitation of “UE receives the DCI in an nth slot;” UE transmitting the SRS at slot n+X in the instant application teaches the limitation of “the slot that is determined by the UE and in which the SRS is sent is an (n+k)th slot” in the instant application), and
k is indicated by the DCI, or k is a pre-configured value (paragraph [0252] lines 1-7; Examiner’s Notes: the trigger timing offset X, e.g., in terms of slots, in the prior art teaches the limitation of “k is indicated by the DCI, or k is a pre-configured value” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 
The motivation for implementing UE receiving the DCI in an nth slot, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station 
Regarding claim 7, Choi et al. further teach the method, wherein the SRS resource configuration information comprises configuration information that indicates an SRS resource set, the SRS resource set comprises one or more SRS resources (paragraph [0166] lines 1-10, claim 1 lines 1-17; Examiner’s Notes: the information regards to SRS configuration in the prior art teaches the limitation of “SRS resource configuration information;” SRS resources, e.g., first SRS resource and second SRS resource, in the prior art teaches the limitation of “one or more SRS resources;” in fact, the SRS configuration related with SRS resources, e.g., first SRS resource and second SRS resource, in the prior art teaches the limitation of “wherein the SRS resource configuration information comprises configuration information that indicates an SRS resource set, the SRS resource set comprises one or more SRS resources), and 
Choi et al. teach the method without explicitly teaching implementing beam management and codebook-based transmission. 

Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 
The motivation for implementing beam management and codebook-based transmission, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization 
Regarding claim 9, Choi et al. teach the method without explicitly teaching BS sending the DCI in an nth slot. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the base station sends the DCI to the UE in an nth slot and receives the SRS in an (n+k)th slot (paragraph [0252] lines 1-7; Examiner’s Notes: BS sending DCI at slot n in the prior art teaches the limitation of “the base station sends the DCI to the UE in an nth slot;” UE transmitting the SRS at slot n+X in the instant application teaches the limitation of “receives the SRS in an (n+k)th slot” in the instant application), and
the DCI comprises content that indicates a value of k; or 
the DCI comprises content that indicates that a value of k is one of a candidate set of k values, and the candidate set of the k values is one of the following: a candidate set of k0 values, a candidate set of k1 values, and a candidate set of k2 values, wherein the candidate set of the k0 values is a candidate set of a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located, the candidate set of the k1 values is a candidate set of a quantity of slots between an end of 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 
The motivation for implementing BS sending the DCI in an nth slot, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization signal/physical broadcasting channel (SS/PBCH) blocks in a second set of reference signals when the beam failure event is detected, identifying a new candidate beam based on the measured RSRPs, and transmitting, to the BS, the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event.

Choi et al. teach the method without explicitly teaching implementing beam management and codebook-based transmission. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, the SRS resource configuration information further comprises information that indicates that the SRS resource set has at least two of four following functions: beam management, antenna polling, codebook-based transmission, and non-codebook-based transmission (paragraphs [0300] lines 1-15 & [0304] lines 1-15; Examiner’s Notes: SRS resource set configured with parameters, e.g., “BeamManagement,” “codebook,” etc., in the prior art teaches the limitation of “the SRS resource configuration information further comprises information that indicates that the SRS resource set has at least two of four following functions: beam management, 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 
The motivation for implementing beam management and codebook-based transmission, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization signal/physical broadcasting channel (SS/PBCH) blocks in a second set of reference signals when the beam failure event is detected, identifying a new candidate beam based on the measured RSRPs, and transmitting, to the BS, the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event.
Regarding claim 13, it recites, “The communications apparatus according to claim 12, wherein the receiver receives the DCI in an nt slot, the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot, and

    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k0 + k1 + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k0 + (X-1) + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k1 + (X-1) + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL;
k = k0 + k1 + (X-1);
k = k0 + k1;
k=k1; 
k=k0;
k = k0 + (X-1); or
k = k1 + (X-1), 
wherein k0 is a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located, 
k1 is a quantity of slots between an end of the downlink transmission and an uplink feedback corresponding to the downlink transmission, X is 1 or a quantity of slots in slot aggregation during the downlink transmission, and 

    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL is a configured value, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL is determined based on a symbol occupied by a channel of the uplink feedback, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
DL is a value determined based on a slot that may be used to transmit the SRS.”  
Since parameter k includes optional “or” language as indicated in italics above, claim 13 could be interpreted as follows under the broadest reasonable interpretation:
th slot, and
k=k0;
wherein k0 is a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located.”     
Choi et al. teach the communication apparatus without explicitly teaching receiving the DCI in an nth slot. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the receiver receives the DCI in an nt slot, the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot (paragraph [0252] lines 1-7; Examiner’s Notes: receiving DCI at slot n in the prior art teaches the limitation of “receiver receives the DCI in an nth slot;” UE transmitting the SRS at slot n+X in the instant application teaches the limitation of “the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot” in the instant application), and
k=k0; wherein k0 is a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located (paragraph [0252] lines 1-7; Examiner’s Notes: the trigger timing offset X, e.g., in terms of slots, in the prior art teaches the limitation of “k=k0; wherein k0 is a quantity of slots between the DCI and a 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 
The motivation for implementing receiver receiving the DCI in an nth slot, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization signal/physical broadcasting channel (SS/PBCH) blocks in a second set of reference signals when the beam failure event is detected, identifying a new candidate beam based on the measured RSRPs, and transmitting, to the BS, the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event.
Regarding claim 14, it recites, “The communications apparatus according to claim 12, wherein the receiver receives the DCI in an nth slot, the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot, and
k = k2 + 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL; or

wherein k2 is a quantity of slot intervals between the DCI and uplink transmission scheduled by the DCI, and 

    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a configured value, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a value determined based on a symbol occupied by a channel of the uplink transmission, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a value determined based on a slot for transmitting the SRS, or 
    PNG
    media_image1.png
    28
    14
    media_image1.png
    Greyscale
UL is a value determined based on a quantity of slots in slot aggregation during the uplink transmission.”  
Since parameter k includes optional “or” language as indicated in italics above, claim 4 could be interpreted as follows under the broadest reasonable interpretation:
“The communications apparatus according to claim 12, wherein the receiver receives the DCI in an nth slot, the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot, and
k = k2, 
wherein k2 is a quantity of slot intervals between the DCI and uplink transmission scheduled by the DCI.”     
Choi et al. teach the communications apparatus without explicitly teaching receiving the DCI in an nth slot. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the UE receives the DCI in an nth slot, the slot that is th slot (paragraph [0252] lines 1-7; Examiner’s Notes: receiving DCI at slot n in the prior art teaches the limitation of “receiver receives the DCI in an nth slot;” UE transmitting the SRS at slot n+X in the instant application teaches the limitation of “the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot” in the instant application), and
k=k2; wherein k2 is a quantity of slots between the DCI and uplink transmission scheduled by the DCI (paragraph [0252] lines 1-7; Examiner’s Notes: the trigger timing offset X, e.g., in terms of slots, in the prior art teaches the limitation of “k=k2; wherein k2 is a quantity of slots between the DCI and uplink transmission scheduled by the DCI” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. The motivation for implementing UE receiving the DCI in an nth slot, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization signal/physical broadcasting channel (SS/PBCH) blocks in a second set of reference 
Regarding claim 15, Choi et al. teach the communications apparatus without explicitly teaching receiving the DCI in an nth slot. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the receiver receives the DCI in an nth slot, the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot (paragraph [0252] lines 1-7; Examiner’s Notes: receiving DCI at slot n in the prior art teaches the limitation of “the receiver receives the DCI in an nth slot;” UE transmitting the SRS at slot n+X in the instant application teaches the limitation of “the slot that is determined by the at least one processor and in which the SRS is sent is an (n+k)th slot” in the instant application), and
k is indicated by the DCI, or k is a pre-configured value (paragraph [0252] lines 1-7; Examiner’s Notes: the trigger timing offset X, e.g., in terms of slots, in the prior art teaches the limitation of “k is indicated by the DCI, or k is a pre-configured value” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 

Regarding claim 18, Choi et al. further teach the communications apparatus, wherein the SRS resource configuration information comprises configuration information that indicates an SRS resource set, the SRS resource set comprises one or more SRS resources (paragraph [0166] lines 1-10, claim 1 lines 1-17; Examiner’s Notes: the information regards to SRS configuration in the prior art teaches the limitation of “SRS resource configuration information;” SRS resources, e.g., first SRS resource and second SRS resource, in the prior art teaches the limitation of “one or more SRS resources;” in fact, the SRS configuration related with SRS resources, e.g., first SRS resource and second SRS resource, in the prior art teaches the limitation of “wherein the SRS resource configuration information comprises configuration information that 
Choi et al. teach the subject matter without explicitly teaching implementing beam management and codebook-based transmission. 
Guo et al. from the same or similar field of endeavor teach implementing fairness of the method, the SRS resource configuration information further comprises information that indicates that the SRS resource set has at least two of four following functions: beam management, antenna polling, codebook-based transmission, and non-codebook-based transmission (paragraphs [0300] lines 1-15 & [0304] lines 1-15; Examiner’s Notes: SRS resource set configured with parameters, e.g., “BeamManagement,” “codebook,” etc., in the prior art teaches the limitation of “the SRS resource configuration information further comprises information that indicates that the SRS resource set has at least two of four following functions: beam management, antenna polling, codebook-based transmission, and non-codebook-based transmission” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Guo et al. in the system of Choi et al. 
The motivation for implementing beam management and codebook-based transmission, is to further enhance the mechanism of the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, .
Allowable Subject Matter
11.	Claims 5, 6, 10, 16, and 17 are objected to as being dependent upon a rejected base claim 1, 8, or 12, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 5, the prior art in single or in combination fails to teach "wherein the DCI comprises content indicating that a value of k is one of a candidate set of k values, and the candidate set of the k values is one of the following: a candidate set of k0 values, a candidate set of kl values, and a candidate set of k2 values, wherein the candidate set of the k0 values is a candidate set of a quantity of slots between the DCI and a first slot in which downlink transmission scheduled by the DCI is located, the candidate set of the kl values is a candidate set of a quantity of slots between an end of the downlink transmission scheduled by the DCI and an uplink feedback corresponding 
Similar limitations are included in claim 16.
Regarding claim 6, the prior art in single or in combination fails to teach "wherein the SRS resource configuration information comprises information that indicates the symbol for transmitting the SRS, the information that indicates the symbol for transmitting the SRS indicates content comprising a location of a start symbol S of a resource, in one slot, for transmitting the SRS, a quantity N of symbols of the resource for transmitting the SRS, and a repetition factor r of the resource for transmitting the SRS, and at least two of S, N, or r are jointly encoded” in combination with other limitation of the claim(s).
Claims 10 and 17 include similar limitations.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence 
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights;
	Zhang et al. (US 10,863,494) is generally directed to various aspects of the method for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WEI ZHAO/           Primary Examiner
Art Unit 2473